PER CURIAM
Marqwon Strickland ("Strickland") appeals judgment entered upon his conviction of assault in the first degree, armed criminal action, unlawful use of a weapon, and armed criminal action following a trial by jury in the city of St. Louis. Strickland raises two points on appeal. For Point I, Strickland argues the trial court erred in denying his motion for judgment of acquittal upon sufficiency of the evidence because the only eyewitness identifying him was biased. For Point II, Strickland argues the trial court erred and abused its discretion allowing convictions for both armed criminal action and unlawful use of weapon, misapplying Missouri's statutory provisions codifying double jeopardy.
We have reviewed the briefs of the parties and the record on appeal and find that the trial court did not plainly err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for use of the parties setting forth the reasons for the decision.
Finding no clear error, we affirm the judgment pursuant to Rule 30.25(b).